        Case 2:20-cv-01366-DLR Document 60 Filed 06/11/21 Page 1 of 1




                    UNITED STATES COURT OF APPEALS
                                                                         FILED
                                                                           JUN 9 2021
                              FOR THE NINTH CIRCUIT
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

In re: DIAMOND AGE CORPORATION.                 No.    21-71096
______________________________
                                                D.C. No. 2:20-cv-01366-DLR
DIAMOND AGE CORPORATION,                        District of Arizona,
                                                Phoenix
                Petitioner,
                                                ORDER
 v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA,
PHOENIX,

                Respondent,

ARMORED REPUBLIC, LLC,

                Real Party in Interest.

Before: SILVERMAN, NGUYEN, and R. NELSON, Circuit Judges.

      A review of the record indicates that Jacob Ganor signed the mandamus

petition on behalf of corporate petitioner Diamond Age Corporation. A

corporation must be represented by an attorney admitted to practice before this

court. See In re Highley, 459 F.2d 554, 555 (9th Cir. 1972). Accordingly,

petitioner is not properly before the court. We therefore dismiss the petition.

      The motion for a stay, included in the mandamus petition, is denied as moot.

      DISMISSED.
